PER CURIAM.
In Aguirre v. In re Estate of Efrain Aguirre, 108 So.3d 1099 (Fla. 3d DCA 2013), this court dismissed Olga M. Aguirre’s appeal and simultaneously ordered her to show cause why she should not be precluded from filing further pro se appeals in this court, arising out of lower tribunal number 09-2280.1 Ms. Aguirre has failed to file a response as directed.
Our high court has said that “[a]buse of the legal system is a serious matter, one that requires this Court to exercise its inherent authority to prevent.” Lussy v. Fourth Dist. Ct.App., 828 So.2d 1026, 1027 (Fla.2002). This authority extends to the “sanction[ing][of] petitioners who abuse the legal process by requiring them to be represented by counsel in future actions.” Id.; see also Sibley v. Sibley, 885 So.2d 980, 988 (Fla. 3d DCA 2004). The Florida Supreme Court held in Rivera v. State, 728 So.2d 1165, 1166 (Fla.1998): “This Court has a responsibility to ensure every citizen’s access to courts. To further that end, this Court has prevented abusive litigants from continuously filing frivolous petitions, thus enabling the Court to devote its finite resources to those who have not abused the system.”
Based upon the copious meritless filings in this court, Aguirre is barred from filing further pro se proceedings in this court arising out of lower tribunal number 09-2280. See Jenkins v. Motorola, Inc., 62 So.3d 1210 (Fla. 3d DCA 2011); Sibley v. Sibley, 885 So.2d at 985 (Fla. 3d DCA 2004). We direct the clerk of this court to reject any further filings from Aguirre, arising out of lower tribunal number 09-2280, unless signed by a member of the Florida Bar. Any other cases pending in this court in which Aguirre is proceeding pro se will be dismissed unless a notice of appearance signed by a member in good standing of the Florida Bar is filed in each case within thirty days of this opinion becoming final. See Lussy v. Fourth Dist. Court of Appeal, 828 So.2d at 1028 (Fla.2002).
So ordered.

. The following is a list of the meritless filings by Aguirre in this court: 3D 11-786 (consolidated with 3D 11-1942 and appeal dismissed for failure to file initial brief), 3D 11-1942 (consolidated with 3D11-786 and appeal dismissed for failure to file initial brief), 3D 11-2552 (appeal dismissed sua sponte for failure to comply with court order), 3D 11-2553 (appeal dismissed sua sponte for failure to comply with court order), 3D 11-2617 (appeal dismissed sua sponte as untimely), 3D 11-3245 (appeal dismissed sua sponte for failure to comply with court order), 3D 12-319 (appeal dismissed sua sponte for failure to comply with court order), 3D 12-745 (appeal dismissed sua sponte for failure to comply with court order), 3D12-1177 (appeal dismissed sua sponte as untimely), 3D12-1953 (appeal dismissed sua sponte for failure to comply with court order), 3D12-1954 (appeal dismissed for failure to file initial brief), 3D12-2262 (appeal dismissed sua sponte for failure to comply with court order), 3D 12-2827 (appeal dismissed sua sponte for failure to comply with court order), 3D 12-2867 (appeal dismissed sua sponte for failure to comply with court order), 3D 12-2868 (appeal dismissed sua sponte for failure to comply with court order), 3D12-3294 (appeal dismissed sua sponte for failure to comply with court order), 3D 13-48 (appeal dismissed sua sponte for failure to comply with court order), 3D 13-539 (appeal dismissed), 3D 13-542 (appeal dismissed), 3D 13-544 (appeal dismissed), 3D 13-545 (appeal dismissed).